Dear Mrs. Crawford:
You have requested an opinion of this office regarding the appointments of Justice of the Peace Ad Hoc with respect to the duties that may be exercised in accordance with that appointment.
In your letter, you have expressed concern that an Ad Hoc Justice may not have the authority to validly perform wedding ceremonies.
With respect to appointments, LSA-R.S. 13:2592 provides that:
     A.  A justice of the peace may appoint a person residing within the territorial  boundaries of the court as a justice of the peace ad hoc to serve for a maximum of thirty days in each year.  The justice of the peace ad hoc shall meet the qualifications required by law for the office of justice of the peace.  He shall be paid the same compensation from the same sources as paid to the justice of the peace while he serves, and he shall during that time have the powers and duties of a regular justice of the peace.  (Emphasis added).
Furthermore, LSA-R.S. 13:2582 states that the qualifications required to be a Justice of the peace are as follows:
     A. Each justice of the peace shall be of good moral character, a qualified elector, and able to read and write the English language correctly.
One of the duties expressly granted to a Justice of the peace is the authority to perform a marriage ceremony.  This privilege is founded within Louisiana laws, specifically Article 91 of the Louisiana Civil Code and LSA-R.S. 9:202, which confers upon justices of the peace the right to celebrate marriages within their respective jurisdictions.
Based on a clear reading of the statutes cited above, it is the opinion of this office that an Ad Hoc JP, while taking the place of a justice of the peace, may exercise those duties granted to justices of the peace, thus giving them the authority to celebrate marriages within their respective parishes upon complying with the regulations of the law.
I trust that this answers your inquiry.  Please advise if we may be of further assistance.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: ROLAND J. DARTEZ Assistant Attorney General RPI/RJD/pb/0105l